Eaton Vance Commodity Strategy Fund Class A Shares - EACSX Class C Shares - ECCSX Class I Shares - EICSX A non-diversified fund seeking total return Prospectus Dated April 7, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 7 Investment Objective 2 Management and Organization 13 Fees and Expenses of the Fund 2 Valuing Shares 13 Portfolio Turnover 2 Purchasing Shares 14 Principal Investment Strategies 2 Sales Charges 17 Principal Risks 3 Redeeming Shares 19 Performance 5 Shareholder Account Features 20 Management 5 Additional Tax Information 21 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Funds investment objective is total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 17 of this Prospectus and page 33 of the Funds Statement of Additional Information . Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees of the Fund and Subsidiary 1.05% 1.05% 1.05% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses (of the Fund and Subsidiary) (estimated) Other Expenses of the Fund 0.36% 0.36% 0.36% Other Expenses of the Subsidiary % % % Total Other Expenses % % % Total Annual Fund Operating Expenses 1.69% 2.44% 1.44% Less Expense Reimbursement )% )% )% Net Annual Fund Operating Expenses 1.50% 2.25% 1.25% (1) The investment adviser, sub-adviser and administrator have agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1. 50% for Class A shares
